Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”), made and entered into as of
the 30th day of March, 2005, by and between PERIMETER SUMMIT PARCEL 2 LIMITED
PARTNERSHIP, a Georgia limited partnership (“Landlord”), and HOMEBANC MORTGAGE
CORPORATION, a Delaware corporation (“Tenant”);

 

W I T N E S S E T H  T H A T:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
June 25, 2003, as amended by that certain First Amendment to Lease (the “First
Amendment”) dated December 11, 2003 (collectively, the “Lease”), for certain
premises in the building located at 2002 Summit Boulevard, Atlanta, Georgia (the
“Building”), consisting of 143,951 square feet of net rentable area on Floors 1
through 6 and Floor 18 of the Building known as Suite 100 (the “Premises”);

 

WHEREAS, Landlord has agreed to lease additional premises to Tenant and Tenant
has agreed to lease from Landlord such additional office space; and

 

WHEREAS, Landlord and Tenant desire to evidence such expansion of the Premises
and to amend certain other terms and conditions of the Lease and evidence their
agreements and other matters by means of this Amendment;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereto do hereby agree as follows:

 

1. Grant of 17th Floor Expansion Space. Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord approximately 24,677 square feet of net
rentable area of office space being the entire Floor 17 of the Building (the
“17th Floor Expansion Space”) as shown on Exhibit A attached hereto and by this
reference made a part hereof, increasing the total net rentable area of space
leased pursuant to the Lease to approximately 168,628. Landlord hereby covenants
to deliver the 17th Floor Expansion Space to Tenant no later than July 1, 2005
in broom clean condition to begin construction of the tenant improvements.
Provided no delay is caused by Tenant, if Landlord has not delivered the 17th
Floor Expansion Space to Tenant on or before September 1, 2005, then in lieu to
constituting a Landlord Delay (as that term is defined in Exhibit D of the
Lease), the Effective Date shall be extended two (2) days for each day past
September 1, 2005 that Landlord is so delayed in delivering the 17th Floor
Expansion Space to Tenant.

 

2. Terms of Expansion. The Lease is hereby amended by adding the 17th Floor
Expansion Space as part of the Premises, subject to the following terms and
conditions:

 

a. 17th Floor Expansion Space Term. The 17th Floor Expansion Space shall be
added as part of the Premises for all purposes, except as set forth herein,
effective upon the earlier of (i) the date Tenant shall occupy the 17th Floor
Expansion Space for the purposes of doing business or (ii) February 1, 2006 (the
“Effective Date”). Notwithstanding the foregoing,

 



--------------------------------------------------------------------------------

as provided herein below, Base Rental with respect to the 17th Floor Expansion
Space shall commence August 1, 2006. In the event Tenant occupies the Premises
prior to February 1, 2006, but no earlier than August 1, 2005, Tenant shall only
be responsible for paying Tenant’s Forecast Additional Rental and Tenant’s
Additional Rental with respect to the 17th Floor Expansion Space. The 17th Floor
Expansion Space shall be subject to all terms and conditions of the Lease, as
amended hereby, and all references in the Lease to the Premises shall be deemed
to include the 17th Floor Expansion Space. The term of Tenant’s lease of the
17th Floor Expansion Space shall commence on the Effective Date and shall be the
term of the Lease, unless extended or sooner terminated in accordance with the
provisions of the Lease.

 

b. Rent. From and after August 1, 2006, Tenant shall pay Net Base Rental for the
17th Floor Expansion Space in accordance with the Net Base Rental per rentable
square foot schedule set forth in Special Stipulation No. 1 of Exhibit H to the
Lease and Section 2.02 of the Lease. Based upon said Net Base Rental Schedule,
Net Base Rental with respect to the Premises including the 17th Floor Expansion
Space shall be as follows:

 

Base Rental
Lease Year

--------------------------------------------------------------------------------

   Net Base
Rental PRSF


--------------------------------------------------------------------------------

   Net Base
Rental Per Annum


--------------------------------------------------------------------------------

   Net Base
Rental Per Month


--------------------------------------------------------------------------------

Effective Date – 2/28/06    $18.00 (143,951 sf)    N/A    $215,926.50 3/01/06 –
7/31/06    $18.54 (143,951 sf)    N/A    $222,404.30 8/01/06 – 2/28/07    $18.54
(168,628 sf)    N/A    $260,530.26 3/01/07 – 2/29/08    $19.10    $3,220,794.80
   $268,399.57 3/01/08 – 2/28/09    $19.67    $3,316,912.76    $276,409.40
3/01/09 – 2/28/10    $20.26    $3,416,403.28    $284,700.27 3/01/10 – 2/28/11   
$20.87    $3,519,266.36    $293,272.20 3/01/11 – 2/29/12    $21.50   
$3,625,502.00    $302,125.17 3/01/12 – 2/28/13    $22.15    $3,735,110.20   
$311,259.18 3/01/13 – 2/28/14    $22.81    $3,846,404.68    $320,533.72

 

c. Tenant’s Percentage Share. As of the Effective Date, Tenant’s Percentage
Share of the Building shall be adjusted in accordance with the formula set forth
in Section 2.03(c) of the Lease to reflect the addition of the 17th Floor
Expansion Space to the original Premises (that is, subject to the other terms of
the Lease, as of the Effective Date, Tenant’s Percentage Share is estimated to
be 45.48%). Subject to the terms of Section 2a above, from and after the
Effective Date, Tenant shall pay Tenant’s Additional Rental with respect to the
17th Floor Expansion Space which Additional Rental shall be calculated in
accordance with the terms of the Lease including the calculation of the real
estate tax portion of Operating Expenses.

 

d. Improvements. Landlord will deliver the 17th Floor Expansion Space, at
Landlord’s expense, to Tenant in Base Building condition consistent with the
definition in the Lease. Ceiling tiles and lighting fixtures that are currently
stocked on each floor of the Building shall be provided as a part of the
Landlord’s Base Building with respect to the 17th Floor Expansion Space, at no
additional cost to Tenant. Landlord agrees to provide to Tenant an allowance
with respect to the 17th Floor Expansion Space of (i) $764,987.00 (24,677 rsf x
$31.00) and (ii) a supplemental allowance of $93,363.00 (collectively, the “17th
Floor Expansion Space Tenant Improvement Allowance”). All terms and conditions
related to the utilization of, timing and disbursement of the 17th Floor
Expansion Space Tenant Improvement Allowance shall

 

2



--------------------------------------------------------------------------------

be in accordance with terms of the Lease. Tenant agrees that it shall construct
the tenant improvements for the 17th Floor Expansion Space in a good and
workmanlike manner substantially in accordance with Exhibit D to the Lease, at
Tenant’s sole cost, after application of the 17th Floor Expansion Space Tenant
Improvement Allowance, except that Section III, Paragraph 6 of Exhibit D shall
be amended to refer to the Effective Date in lieu of the Phase I, Phase II or
Phase III Commencement Date.

 

e. Visitor Parking Credit. Section 3.04 of the Lease, as amended by Paragraph
2c. of the First Amendment, is amended as of the date this Amendment is executed
by both Landlord and Tenant, by deleting the amount of the Visitor Parking
Credit of “Thirteen Thousand Two Hundred and 88/100 Dollars ($13,200.88)” and
replacing it with the amount of “Sixteen Thousand Six Hundred Twenty-Two and
No/100 Dollars ($16,622.00)”.

 

f. Parking; Access Cards. From and after the date this Amendment is executed by
both Landlord and Tenant, pursuant to and in accordance with Section 3.04 of the
Lease, Tenant shall also be entitled to four (4) parking permits per each 1,000
square feet of net rentable area of the 17th Floor Expansion Space for an
additional ninety-nine (99) parking permits throughout the Lease term and any
extensions thereof at no charge to Tenant other than such maintenance and repair
charges which are properly included as an Operating Expense upon the same terms
and conditions as set forth in Section 3.04 of the Lease, except as modified in
this Paragraph 2f.

 

Further, in accordance with the terms of Section 3.02 of the Lease, Landlord
shall furnish to Tenant five (5) access cards per each 1,000 square feet of net
rentable area within the 17th Floor Expansion Space, at no cost to Tenant.

 

Further, from and after the date this Amendment is executed by both Landlord and
Tenant, Tenant shall have an ongoing right throughout the Lease term and any
extensions thereof, at no additional charge, to an additional five (5) reserved
parking spaces (as part of the 99 spaces allotted with respect to the 17th Floor
Expansion Space) and one (1) prominently located Tenant visitor parking space
(over and above the 99 spaces allotted with respect to the 17th Floor Expansion
Space). The locations of such visitor space and reserved parking spaces shall be
identified as HomeBanc’s spaces and are located as shown on Exhibit B attached
hereto and made a part hereof. Tenant shall pay the expense for all signage
relating to these spaces.

 

3. Expansion Option. As of the Effective Date, the definition of Expansion Space
in Special Stipulation No. 7 of Exhibit H to the Lease shall be amended to
delete the portion of the Expansion Space on Floor 7 of the Building being
Expansion Space A from the definition of Expansion Space.

 

4. Right of First Offer. As of the date this Amendment is executed by both
Landlord and Tenant, the definition of First Offer Space in Special Stipulation
No. 8 of Exhibit H to the Lease shall be amended to delete the portion of the
First Offer Space on Floors 16 and 17 of the Building from the definition of
First Offer Space.

 

5. 16th Floor Right of Offer. As of the date of this Amendment, so long as no
event of default then exists under the Lease following expiration of any
applicable notice and cure period, and subject and subordinate to the right of
Computer Associates International, Inc. (“CA”), which

 

3



--------------------------------------------------------------------------------

right is existing as of the date of this Amendment pursuant to the express
provisions of CA’s lease, prior to the execution of a lease for all or any
portion of the 16th Floor Offer Space (as that term is hereinafter defined),
Tenant shall have the right (the “16th Floor Offer Option”) to lease the 16th
Floor Offer Space pursuant to and in accordance with the following terms and
conditions:

 

a. The “16th Floor Offer Space” shall mean any portion of Floor 16 in the
Building not leased by Tenant which becomes available for lease. The 16th Floor
Offer Space shall be “available for lease” if (i) the space is not then leased
to a third party or (ii) the space will become vacant because the current
tenant’s lease has or will expire without a renewal or extension thereof. In the
event Tenant elects to lease less than all of the 16th Floor Offer Space, the
location, size and configuration of such portion of the 16th Floor Offer Space
shall be subject to Landlord’s reasonable approval.

 

b. Landlord shall notify Tenant in writing of the availability of the 16th Floor
Offer Space if CA’s option rights with respect to the 16th Floor Offer Space are
triggered pursuant to the terms of CA’s lease. Landlord shall provide such
written notice to Tenant simultaneously with its written notification to CA
before Landlord offers it for lease to any third parties.

 

c. The 16th Floor Offer Option shall be exercised by Tenant, if at all, by
Tenant’s written notice to Landlord by the later of (i) ten (10) business days
from receipt of Landlord’s notice or (ii) three (3) business days after CA has
waived its rights to the 16th Floor Offer Space then being offered. If Tenant
timely exercises the 16th Floor Offer Option, the 16th Floor Offer Space shall
be subject to all terms and conditions of the Lease, including, without
limitation, the Base Rental rate then in effect and the term thereof shall be
coterminous with the Premises. Should Tenant fail to duly and timely exercise
this 16th Floor Offer Option, Landlord shall have the right to lease the
applicable 16th Floor Offer Space to any third party on any terms and conditions
Landlord may elect. So long as CA has not exercised its right to lease all or a
portion of the Offer Space pursuant to its rights, and should Tenant duly and
timely exercise the 16th Floor Offer Option, the 16th Floor Offer Space shall be
added to the Lease from and after the date that the tenant improvements therein
have been completed, which Tenant agrees to promptly commence and complete in
accordance with Exhibits C and D attached to the Lease.

 

d. Tenant improvements for the 16th Floor Offer Space shall be designed and
installed in accordance with the procedures and conditions set forth in Exhibits
C and D attached to the Lease and Tenant’s allowance for improvements shall be
an amount equal to the product of multiplying the Tenant Improvement Allowance
set forth in Exhibit C attached to the Lease times the number of square feet in
the 16th Floor Offer Space and multiplying such resulting quotient by a
fraction, the numerator of which is the number of months remaining in the term
and the denominator of which is 120.

 

e. If CA and Tenant fail to or elect not to exercise the 16th Floor Offer Option
and Landlord thereupon does not lease the 16th Floor Offer Space within six (6)
months of Landlord’s notice to Tenant that the applicable portion of the 16th
Floor Offer Space is available for lease or is not actively engaged in lease
negotiations for any or all of such 16th Floor Offer Space as of such sixth
(6th) month, the 16th Floor Offer Space shall again become subject to the 16th
Floor Offer Option and if CA’s right with respect to the 16th Floor Offer Space
is triggered as set forth in

 

4



--------------------------------------------------------------------------------

Paragraph 5b. above, Landlord must also provide Tenant with simultaneous notice
and a right to exercise the 16th Floor Offer Option before Landlord attempts to
lease such space to a third party.

 

6. Other Amendments. Special Stipulation No. 11 (Glenridge Highlands Termination
Penalty) of Exhibit H (Special Stipulations) to the Lease has been satisfied on
behalf of Landlord and Tenant and shall have no further relevancy or application
to the Lease and therefore Special Stipulation No. 11 is hereby deleted from the
Lease in its entirety and replaced with the words “Intentionally Deleted”.

 

7. Brokers. Landlord and Tenant represent and warrant to the other that neither
it nor its officers or agents nor anyone acting on its behalf has dealt with any
real estate broker other than Hines Properties, Inc. who represented Landlord
and Trammell Crow Company who represented Tenant in the negotiating or making of
this Amendment (Tenant hereby representing to Landlord that Equis, Tenant’s
former broker, is no longer employed by or representing Tenant.), and Landlord
and Tenant agree to indemnify and hold the other, its agents, employees,
partners, directors, shareholders and independent contractors harmless from all
liabilities, costs, demands, judgments, settlements, claims, and losses,
including reasonable attorneys’ fees and costs, incurred by the other party in
conjunction with any such claim or claims of any other broker or brokers
claiming to have interested Tenant in the Building, the Premises or the 17th
Floor Expansion Space or claiming to have caused Tenant to enter into this
Amendment or claiming, in the case of Landlord, to have represented Landlord in
this transaction.

 

8. No Defaults. Landlord and Tenant each hereby agree that there are, as of the
date hereof, regardless of the giving of notice or the passage of time, or both,
no defaults or breaches on the part of Landlord or Tenant under the Lease.

 

9. Capitalized Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Lease.

 

10. Headings. The headings used herein are provided for convenience only and are
not to be considered in construing this Amendment.

 

11. Binding Effect. This Amendment shall not be valid and binding on Landlord
and Tenant unless and until it has been completely executed by and delivered to
both parties.

 

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control. Any reference to the
“Lease,” as set forth in the Lease, shall mean the Lease as amended pursuant to
this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the day and year first above written.

 

LANDLORD:       TENANT:

PERIMETER SUMMIT PARCEL 2

LIMITED PARTNERSHIP, a Georgia

limited partnership

     

HOMEBANC MORTGAGE

CORPORATION, a Delaware

corporation

By: 

 

2002 Perimeter Summit Realty LLC, a

Delaware limited liability company, as

     

By:

 

/s/ David A. Robinson

    General Partner      

Name:

 

David A. Robinson

           

Title:

 

Senior Vice President

       

 

By:

 

/s/

                   

Name:

                       

Title:

                   

By: 

 

Hines 2002 Summit Associates Limited

Partnership, a Texas limited partnership,

as General Partner

                   

By: 

 

Hines Interests Limited Partnership,

a Delaware limited partnership, as

Sole General Partner

                       

By: 

 

Hines Holdings, Inc., a Texas

corporation, as General Partner

                           

By: 

  /s/ Kurt A. Hartman                                 Kurt A. Hartman          
                      Vice President            

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

17th FLOOR EXPANSION SPACE

 

LOGO [g42128img-1.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

 

LOCATION OF 17th FLOOR EXPANSION SPACE RESERVED TENANT AND

RESERVED VISITOR PARKING SPACES

 

Reserved Parking Spaces

 

LOGO [g42128img-2.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B (CONTINUED)

 

LOCATION OF 17th FLOOR EXPANSION SPACE RESERVED TENANT AND

RESERVED VISITOR PARKING SPACES

 

Reserved Parking

 

LOGO [g42128img-3.jpg]

 